PER CukiaM:
On reading and filing the certificate of the clerk of the third judicial district court, whereby it appears that on July 5, 1893, a judgment was made, given *370and entered in favor of plaintiff, respondent herein, and against defendant, appellant herein, for the suin of six hundred and twelve and 45-100 dollars, and twenty-seven and 50-100 costs with interest, and that on the 15th day of July, 1893, said appellant filed his notice of appeal from said judgment to this court and that on the same, day an undertaking on appeal in due form was filed in said third district court, and it further appearing that no transcript of the record has been requested of the clerk of the said district court by said appellant for filing in this court, now, on motion of counsel for the respondent and under rules three and four in that behalf, it is ordered that the said appeal be and the same is hereby dismissed.